      Case 3:20-cv-00660 Document 1 Filed 07/07/20 Page 1 of 5 Page ID #1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                             )
                                                       )
             Plaintiff,                                )
                                                       )
             v.                                        )
                                                       )
 RAYMOND C. PERKINS; and                           )
 CAMELA D. PERKINS,                                    )
                                                       )
                                                       )
             Defendant.                                )


                                            COMPLAINT

        The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action to reduce to judgment unpaid federal tax liabilities owed by

Raymond C. Perkins and Camela D. Perkins. For its complaint, the United States alleges as

follows:

                                     JURISDICTION AND PARTIES

        1.        The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and 28 U.S.C.

§§ 1331, 1340, and 1345.

        2.        The defendant Raymond C. Perkins resides in St. Clair County, Illinois, within the

jurisdiction of this Court.

        3.        The defendant Camela D. Perkins resides in St. Clair County, Illinois, within the

jurisdiction of this Court.




                                                  -1-
      Case 3:20-cv-00660 Document 1 Filed 07/07/20 Page 2 of 5 Page ID #2




                                    COUNT ONE
     (Claim Against Raymond Perkins to Reduce Income Tax Liabilities to Judgment)

          4.   The United States incorporates paragraphs 1 through 3 as if specifically realleged

herein.

          5.   A delegate of the Secretary of the Treasury made assessments against Raymond

Perkins for income taxes for the periods, on the dates, and in the amounts described below.

These liabilities have balances due as of May 25, 2020, including assessed and accrued late-

filing and late-payment penalties under 26 U.S.C. § 6651 or penalties for failure to make

estimated tax payments under 26 U.S.C. § 6654, costs, and statutory interest, and after applying

any abatements, payments, and credits, as follows:

     Tax Period Assessment   Assessment Type                      Amount          Balance Due
       Ending      Date                                          Assessed          5/25/2020
     12/31/2006 7/26/2010  Tax                                   $101,755.00       $242,028.75
     12/31/2008 7/27/2009  Tax                                   $131,388.00       $157,851.48
     12/31/2017 6/18/2018  Tax                                   $322,333.00        $43,593.56
     Total                                                                         $443,473.79


          6.   Notice of the liabilities described in paragraph 5 was given to, and payment

demanded from, Raymond Perkins.

          7.   Despite proper notice and demand, Raymond Perkins failed, neglected, or refused

to fully pay the liabilities, and after the application of all abatements, payments, and credits, he

remains liable to the United States in the amount of $443,473.79, plus statutory additions and

interest accruing from and after May 25, 2020.

          8.   On September 10, 2010, Mr. Perkins filed a request for a collection due process

hearing with respect to tax years 2006 and 2008. The Internal Revenue Service’s collection due

process determination was made final on June 24, 2011.


                                                 -2-
        Case 3:20-cv-00660 Document 1 Filed 07/07/20 Page 3 of 5 Page ID #3




         9.    Mr. Perkins entered into two separate installment agreements, each including tax

years 2006 and 2008. The IRS terminated those agreements on May 14, 2013, and February 29,

2016.

         10.   Although a proceeding in court must generally be commenced within ten years

after the assessment of a tax, this action has been timely commenced under 26 U.S.C. § 6502

because the statute of limitations was tolled pursuant to 26 U.S.C. § 6330(e) and § 6331(k)(2)(D)

for 347 days for the income tax periods ending December 31, 2006 and December 31, 2008.

                                   COUNT TWO
(Claim Against Raymond Perkins and Camela Perkins to Reduce Income Tax Liabilities to
                                    Judgment)

         11.   A delegate of the Secretary of the Treasury made joint assessments against

Raymond Perkins and Camela Perkins for income taxes for the periods, on the dates, and in the

amounts described below. These liabilities have balances due as of May 25, 2020, including

assessed and accrued late-filing and late-payment penalties under 26 U.S.C. § 6651 or penalties

for failure to make estimate tax payments under 26 U.S.C. § 6654, costs, and statutory interest,

and after applying any abatements, payments, and credits, as follows:

     Tax Period Assessment   Assessment Type                       Amount         Balance Due
       Ending       Date                                          Assessed         5/25/2020
     12/31/2009 5/25/2010  Tax                                     $89,394.00       $56,381.49
     12/31/2011 7/9/2012   Tax                                    $155,493.00       $16,234.56
     12/31/2018 12/9/2019  Tax                                    $110,374.00       $10,571.27
     Total                                                                          $83,187.32


         12.   Notice of the liabilities described in paragraph 11 was given to, and payment

demanded from, Raymond Perkins and Camela Perkins.

         13.   Despite proper notice and demand, Raymond Perkins and Camela Perkins failed,

neglected, or refused to fully pay the liabilities, and after the application of all abatements,

                                                  -3-
        Case 3:20-cv-00660 Document 1 Filed 07/07/20 Page 4 of 5 Page ID #4




payments, and credits, they remain liable, jointly and severally, to the United States in the

amount of $83,187.32, plus statutory additions and interest accruing from and after May 25,

2020.

         14.   On September 10, 2010, Mr. and Mrs. Perkins filed a request for a collection due

process hearing with respect to tax year 2009. The Internal Revenue Service’s collection due

process determination was made final on June 24, 2011.

         15.   Mr. and Mrs. Perkins entered into two separate installment agreements with

respect to tax year 2009. The IRS terminated those agreements on May 14, 2013, and February

29, 2016.

         16.   Although a proceeding in court must generally be commenced within ten years

after the assessment of a tax, this action has been timely commenced under 26 U.S.C. § 6502

because the statute of limitations was tolled pursuant to 26 U.S.C. § 6330(e) and § 6331(k)(2)(D)

for 347 days for the income tax period ending December 31, 2009.




                                                -4-
      Case 3:20-cv-00660 Document 1 Filed 07/07/20 Page 5 of 5 Page ID #5




       WHEREFORE, the plaintiff United States of America requests the following relief:

       A.      Judgment against the defendant Raymond C. Perkins for income tax liabilities for

the periods ending December 31, 2006, 2008, and 2017, in the amount of $443,473.79, plus

statutory additions and interest accruing from and after May 25, 2020, including interest pursuant

to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c);

       B.      Judgment against the defendant Raymond C. Perkins and the defendant Camela

D. Perkins, jointly and severally, for income tax liabilities for the periods ending December 31,

2009, 2011, and 2018, in the amount of $83,187.32, plus statutory additions and interest accruing

from and after May 25, 2020, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622,

and 28 U.S.C. § 1961(c); and,

       C.      The United States of America shall recover its costs and be awarded such other

and further relief as the Court determines is just and proper.



                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division, U.S. Department of Justice


                                                       /s/ Robert J. Wille
                                                       ROBERT J. WILLE
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044-0055
                                                       Tel: 202-514-5573
                                                       Fax: 202-514-5238
                                                       e-Mail: Robert.J.Wille@usdoj.gov




                                                 -5-
